       Case 1:19-cv-00295-HSO-JCG Document 29 Filed 06/26/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  SOUTHERN DIVISION

CATERPILLAR FINANCIAL
SERVICES CORPORATION                                                                              PLAINTIFF

V.                                                     CIVIL ACTION NO. 1:19-cv-295-HSO-JCG

HI-LO FARMS, INC., MARTHA COLE,
COAST CONSTRUCTION, LLC AND RUSSELL RYALS                                                     DEFENDANTS

                                           FINAL JUDGMENT

        This matter is before the Court on the ore tenus, agreed motion of all parties for entry of

this Final Judgment. The parties’ agreed terms are set forth herein.

        The Court finds that it has jurisdiction, and that the parties’ agreed terms are fair and

reasonable and are supported by the evidence in the record. Specifically, the Court finds that the

record demonstrates that Defendants are jointly and severally liable to Plaintiff Caterpillar

Financial Services Corporation (“Cat Financial”) in the amount of $116,958.04, as supported by

the following itemization: $85,787.35 for the equipment still at issue and $31,170.69 in

attorney’s fees and related expenses. 1

        IT IS THEREFORE ORDERED AND ADJUDGED that judgment is entered against the

Defendants, jointly and severally, in favor of Plaintiff, in the amount of $116,985.04.

        IT IS FURTHER ORDERED AND ADJUDGED that Cat Financial shall file a

satisfaction or partial satisfaction of this Judgment within thirty days of Cat Financial selling the

equipment which was returned to Cat Financial pursuant to this Court’s temporary restraining

order. [Dkt. No. 27].




1
 The judgment amount is less than the amount sought in prior filings, as the Caterpillar D4K Track Type Tractor
previously at issue has been paid off and purchased.
      Case 1:19-cv-00295-HSO-JCG Document 29 Filed 06/26/20 Page 2 of 2




       IT IS FURTHER ORDERED AND ADJUDGED that with the entry of this Final

Judgment, this matter is finally concluded and all deadlines and settings are cancelled, with the

Court retaining jurisdiction solely to enforce the terms of this Judgment.

       It is SO ORDERED AND ADJUDGED, on this the 26th day of June, 2020.



                                                     s/ Halil Suleyman Ozerden
